Case: 10-30262 Document: 00511369667 Page: 1 Date Filed: 02/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 2, 2011

                                       No. 10-30262                         Lyle W. Cayce
                                                                                 Clerk

MARIA ST. CYR, Individually and on behalf of the minor child T.G.,

                                                   Plaintiff-Appellant
v.

KELLY CUNNINGHAM; DA VITA, INC., also known as Slidell Kidney Care,
also known as Slidell Kidney Care Center; UNIDENTIFIED PARTIES;
RENAL TREATMENT CENTERS-SOUTHEAST, L.P., doing business as
Slidell Kidney Care,


                                                   Defendants-Appellees




                    Appeal from the United States District Court
                        for the Eastern District of Louisiana
                                USDC No. 2:09-06520


Before DAVIS, WIENER, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Having carefully reviewed the record on appeal, the parties’ respective
briefs and oral arguments, we find no reversible error in the order of the district
court dismissing any and all of the claims brought by Plaintiff-Appellant Maria




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30262 Document: 00511369667 Page: 2 Date Filed: 02/02/2011



                                No. 10-30262

St. Cyr in her individual capacity. Accordingly, the judgment of the district
court is AFFIRMED.




                                     2